    Case 2:19-cv-00087-LGW-BWC Document 35 Filed 08/24/20 Page 1 of 7


                                                                                                     FILED
                                                                                          John E. Triplett, Acting Clerk
                       IN THE UNITED STATES DISTRICT COURT                                 United States District Court


                      FOR THE SOUTHERN DISTRICT OF GEORGIA                            By casbell at 11:15 am, Aug 24, 2020

                               BRUNSWICK DIVISION


    JOHN THOMAS SCHOOLCRAFT,

                 Petitioner,                                  CIVIL ACTION NO.: 2:19-cv-87

         v.

    WARDEN, GEORGIA STATE PRISON,

                 Respondent.


                                             ORDER

        Presently before the Court are Petitioner John Schoolcraft’s (“Schoolcraft”) Motions to

Expand and Motions to Amend, docs. 14, 18, 20, 25, 27, and Motion for Hearing, doc. 30, as

well as Respondent’s Motion to Strike, doc. 23. 1 For the reasons which follow, the Court

GRANTS in part and DENIES in part Schoolcraft’s Motions to Expand; GRANTS

Schoolcraft’s Motions to Amend; GRANTS Respondent’s Motion to Strike; and DENIES

Schoolcraft’s Motion for Hearing. Additionally, the Court ORDERS Schoolcraft to file his

Second Amended Petition within 21 days of this Order.

                                            DISCUSSION

        Schoolcraft filed a 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus, as amended,

challenging his Glynn County, Georgia convictions for aggravated child molestation, child

molestation, statutory rape, and sexual battery against a child under 16 years of age. Docs. 1, 9. 2

Respondent filed an Answer-Response, transcripts from Schoolcraft’s trial and state habeas


1
        The Court also addresses Document Number 22 in § II of this Order.
2
         The Court DIRECTS the Clerk of Court to amend Schoolcraft’s filing at Document Number 9 to
reflect that it is Schoolcraft’s Reply to the Answer-Response and an amendment to his original Petition.
     Case 2:19-cv-00087-LGW-BWC Document 35 Filed 08/24/20 Page 2 of 7



proceedings, and an Amended Answer-Response. Docs. 7, 8, 11. Schoolcraft filed a Reply.

Doc. 13. The parties then filed various Motions, which the Court now addresses.

I.      Motions to Expand, Docs. 14, 18, 20

        Schoolcraft filed two Motions to Expand the Record, docs. 14, 20, and an “Emergency

Motion to Correct the Record,” doc. 18. In these Motions, Schoolcraft moves under Rule 7 of

the Rules Governing § 2254 Cases, asking the Court to order Respondent file the transcript of a

July 17, 2017 hearing in the Glynn County Superior Court concerning Schoolcraft’s

extraordinary motion for new trial. According to Schoolcraft, this hearing transcript lends

support for his claims concerning his arrest and confession. E.g., Doc. 14 at 5. Schoolcraft

submitted a copy of this transcript with one of his Motions. Doc. 20-1.

        Respondent opposes Schoolcraft’s request, arguing that the July 17, 2017 hearing

transcript is irrelevant because the Court should defer to the state habeas court’s finding that

Schoolcraft procedurally defaulted this claim (Ground 4 of his Petition) when he failed to raise

this claim on direct appeal. Doc. 16 at 3. Respondent asserts Schoolcraft has not shown cause

and prejudice to overcome this default or how the July 17, 2017 hearing transcript would be

relevant to overcoming that default. Id.; see also Docs. 19, 21.

        “If the petition is not dismissed, the judge may direct the parties to expand the record by

submitting additional materials relating to the petition.” Rule 7(a), Rules Governing § 2254

Cases. Having considered the parties’ arguments, the Court GRANTS the portion of

Schoolcraft’s Motions request to expand the record to include the July 17, 2017 hearing

transcript. However, the Court DENIES the portions of Schoolcraft’s Motions in which he seeks

to have Respondent file this transcript, given that Schoolcraft has already filed a copy of the

transcript. Doc. 20-1. The Court will consider this July 17, 2017 hearing transcript, as well as




                                                  2
    Case 2:19-cv-00087-LGW-BWC Document 35 Filed 08/24/20 Page 3 of 7



all other materials the parties have submitted, in its analysis of Schoolcraft’s Petition. It may be

that this transcript will not have any bearing on Schoolcraft’s Petition, but the Court should have

benefit of the records from all of Schoolcraft’s state proceedings to make this determination. 3

        Additionally, to ensure the Court has the benefit of the records from all of Schoolcraft’s

state proceedings, the Court DIRECTS Respondent to file a copy of the final order on

Schoolcraft’s direct appeal and any records from Schoolcraft’s third state habeas petition that

have not yet been submitted (such as the final order on the petition), to the extent there are such

records, within 21 days of this Order. These records should be filed as a supplement to

Respondent’s Notice of Filing, doc. 8.

II.     Schoolcraft’s Motions to Amend, Docs. 25, 27, and Respondent’s Motion to Strike,
        Doc. 23

        Schoolcraft seeks to add one additional claim to his Petition: a Sixth Amendment

ineffective assistance of counsel claim based on appellate counsel’s failure to raise on appeal a

claim of ineffective assistance of trial counsel based on trial counsel’s failure to challenge

testimony relating to Schoolcraft’s time of arrest. Doc. 25 at 2. The parties have filed several

documents related to this request. Docs. 22, 23, 24, 25, 26, 27, 28, 29. 4 Specifically, Schoolcraft

first attempted to file an amendment without seeking leave of Court to do so, doc. 22, and

Respondent moved to strike the amendment, doc. 23. Schoolcraft then tried to correct course

twice by asking for leave of Court to amend, docs. 25, 27. Respondent opposes Schoolcraft’s


3
        As explained below, the Court orders Schoolcraft to file a Second Amended Petition. It is not
necessary for Schoolcraft to submit an additional copy of the July 17, 2017 hearing transcript with that
Second Amended Petition. Rather, he can cite to the already filed copy at Document Number 20-1.
4
        While docketed as a “Motion to Amend/Correct Petition,” Schoolcraft’s February 11, 2020 filing
should have been docketed as an Amended Petition. Doc. 22. The Court DIRECTS the Clerk of Court
to amend the docket and record of this case to reflect this. The Clerk should also amend the docket to
show that Schoolcraft’s filing at Document Number 27 is a Motion to Amend. As a result, the Court
considers Documents Numbered 25 and 27 to be Schoolcraft’s Motions to Amend.


                                                     3
  Case 2:19-cv-00087-LGW-BWC Document 35 Filed 08/24/20 Page 4 of 7



requests for leave, docs. 26, 28. At base, Respondent argues Schoolcraft should not be allowed

to amend because he could have raised this proposed amended claim in his original Petition but

failed to do so, and he has offered no reason for his failure. Doc. 26 at 3–4. Schoolcraft, for his

part, claims he did not know he needed leave to amend, and he only realized that he wanted to

assert the additional claim after filing his initial Petition. Doc. 24; Doc. 25 at 2; Doc. 27 at 3.

       In light of these facts, the Court GRANTS Respondent’s Motion to Strike. Doc. 23.

Schoolcraft filed his proposed amendment without leave of Court, as he was required to do.

However, for the reasons stated below, the Court also GRANTS Schoolcraft’s Motions to

Amend, docs. 25, 27.

       “The grant of leave to amend is committed to the district court’s discretion.” Nat’l Indep.

Theatre Exhibitors, Inc. v. Charter Fin. Grp., Inc., 747 F.2d 1396, 1404 (11th Cir. 1984) (citing

Zenith Radio Corp. v. Hazeltine Research Inc., 401 U.S. 321 (1971)). Rule 15(a)(1) of the

Federal Rules of Civil Procedure establishes that “[a] party may amend its pleading once as a

matter of course within 21 days after serving it, or . . . [within] 21 days after service of a

responsive pleading . . . .” Fed. R. Civ. P. 15(a)(1). Thereafter, a party may amend the pleadings

only upon leave of court or by obtaining written consent of the opposing party. Fed. R. Civ. P.

15(a)(2). The Rule provides that “the court should freely give leave when justice so requires.”

Id. Furthermore, under Rule 15(a), “there must be a substantial reason to deny a motion to

amend.” Laurie v. Ala. Ct. of Crim. App., 256 F.3d 1266, 1269, 1274 (11th Cir. 2001).

Substantial reasons justifying a court’s denial of a request for leave to amend include “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182




                                                   4
  Case 2:19-cv-00087-LGW-BWC Document 35 Filed 08/24/20 Page 5 of 7



(1962); see also Maynard v. Bd. of Regents, 342 F.3d 1281, 1287 (11th Cir. 2003); Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

       Schoolcraft sought to amend his petition approximately three months after Respondent

filed his Amended Answer-Response. Docs. 11, 22, 25. Consequently, Schoolcraft’s Motions

do not fall under Rule 15(a)(1), and he can only amend with Respondent’s consent or with leave

of court. Fed. R. Civ. P. 15(a)(2) (“[A] party may amend its pleading only with the opposing

party’s written consent or the court’s leave.”). As Respondent does not consent to Schoolcraft’s

desired amendment, the Court considers whether to grant Schoolcraft leave to amend.

       While Schoolcraft initially attempted to amend without leave of Court, that appears to

have been an inadvertent mistake on his part and not due to any bad faith or dilatory motive.

Moreover, the Court cannot discern any “substantial reason” to deny his Motions to Amend. As

an explanation for his need to amend, Schoolcraft states he did not realize he could bring this

ineffective assistance claim until Respondent raised procedural default as a ground in his

Answer-Response. Doc. 25. There also appears to be no prejudice to Respondent in allowing

Schoolcraft to amend. The proposed amended claim presents a different legal theory, but the

claim does not raise much—if any—in the way of new facts. To be sure, Schoolcraft largely

cites Respondent’s submissions as his factual basis for this claim. Thus, the Court GRANTS

Schoolcraft’s Motions to Amend, docs. 25. 27.

       The Court ORDERS Schoolcraft to file his Second Amended Petition within 21 days of

this Order. The Court advises Schoolcraft his Second Amended Petition will supersede his

original Petition and any amendments and supplements he has filed. The Second Amended

Petition will become the operative Petition in this case. Therefore, Schoolcraft should state any

and all grounds he intends to assert in this action in that Second Amended Petition. The Court




                                                 5
  Case 2:19-cv-00087-LGW-BWC Document 35 Filed 08/24/20 Page 6 of 7



will not cull through previous filings to determine Schoolcraft’s grounds or arguments, and

Schoolcraft should not attempt to “incorporate” any ground or claim from a previous filing.

Additionally, the Court likely will not grant any future request to amend. Respondent shall have

21 days to file any desired response to the Second Amended Petition.

III.   Motion for Hearing, Doc. 30

       Schoolcraft asserts he is innocent of the charges upon which his conviction rest. Doc. 30

at 5. Schoolcraft also asserts, “The record is clear.” Id. at 5, 6. Despite this, Schoolcraft

requests a hearing in this matter. Respondent states Schoolcraft is not entitled to an evidentiary

hearing. Doc. 31.

       Evidentiary hearings are limited within the context of § 2254 petitions. The relevant

statute provides:

       If the applicant has failed to develop the factual basis of a claim in State court
       proceedings, the court shall not hold an evidentiary hearing on the claim unless
       the applicant shows that—

               (A) the claim relies on—

                       (i) a new rule of constitutional law, made retroactive to cases on
                       collateral review by the Supreme Court, that was previously
                       unavailable; or

                       (ii) a factual predicate that could not have been previously
                       discovered through the exercise of due diligence; and

               (B) the facts underlying the claim would be sufficient to establish by clear
               and convincing evidence that but for constitutional error, no reasonable
               factfinder would have found the applicant guilty of the underlying offense.

28 U.S.C. § 2254(e)(2).

       Schoolcraft has not shown his entitlement to an evidentiary hearing under § 2254(e)(2) at

this time. Schoolcraft’s assertions do not rely on any retroactively applicable law that was not




                                                  6
  Case 2:19-cv-00087-LGW-BWC Document 35 Filed 08/24/20 Page 7 of 7



available to him on previous occasions, and the factual predicates of his claims were already

known to him. Accordingly, the Court DENIES Schoolcraft’s Motion.

                                        CONCLUSION

       Based on the foregoing, the Court GRANTS in part and DENIES in part Schoolcraft’s

Motions to Expand, GRANTS Schoolcraft’s Motions to Amend, and GRANTS Respondent’s

Motion to Strike. The Court DENIES Schoolcraft’s Motion for Hearing. Additionally, the

Court ORDERS Schoolcraft to file his Second Amended Petition within 21 days of this Order.

       SO ORDERED, this 24th day of August, 2020.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                7
